Citation Nr: 0032804	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  94-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a bilateral eye 
disability.

5.  Entitlement to a schedular rating in excess of 20 percent 
for residuals of inservice separations of the right (major) 
shoulder.

6.  Entitlement to a schedular rating in excess of 10 percent 
for a right knee disability, status post tibial tubercle 
shaving for Osgood-Schlatter disease.

7.  Entitlement to a schedular rating in excess of 10 percent 
for a left knee disability, status post tibial tubercle 
shaving for Osgood-Schlatter disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1987.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), and from rating decisions 
of the VA St. Petersburg, Florida, RO, dated in December 1993 
and May 1995.  They were remanded by the Board in May 1996 
for additional development, and the case is now back at the 
Board, for appellate review.


FINDINGS OF FACT

1.  All the facts relevant to this appeal have been properly 
developed, and VA has fully complied with its initial duty to 
assist every claimant in developing all facts pertinent to 
his or claim for VA benefits, as required by VA law.

2.  The veteran suffered from a variety of gastrointestinal 
symptoms during service, which seemed to be developing into a 
chronic medical condition, and he has currently been 
diagnosed with IBS.

3.  There is no competent evidence in the file demonstrating 
the manifestation of bilateral hearing loss, as defined for 
VA purposes, at any time during, or after service, to include 
within the one-year period immediately following service.

4.  There is no competent evidence in the file demonstrating 
the manifestation of a left ankle disability at any time 
during, or after, service.

5.  The veteran suffered an injury to his left eye during 
service, but that injury is not shown to have resulted in any 
residual disability, and there is no competent evidence in 
the file demonstrating the manifestation of a disability of 
either eye at any time during, or after, service.

6.  It is shown that the veteran currently suffers from 
frequent, recurrent dislocations of his right shoulder, with 
evidence of guarding of some arm movements and pain on 
motion.

7.   It is not shown that the service-connected right 
shoulder disability is currently manifested by fibrous union, 
nonunion, or loss of head of the humerus, limitation of the 
motion of the arm to 25 degrees from the side or less, or any 
degree of ankylosis.

8.  It is not shown that the flexion of the veteran's right 
knee is limited to 30 degrees or less, that its extension is 
limited to 15 degrees or more, or that there is moderate or 
severe subluxation or lateral instability, or unfavorable 
ankylosis, in that knee.

9.  It is not shown that the flexion of the veteran's left 
knee is limited to 30 degrees or less, that its extension is 
limited to 15 degrees or more, or that there is moderate or 
severe subluxation or lateral instability, or unfavorable 
ankylosis, in that knee.




CONCLUSIONS OF LAW

1.  Service connection for IBS is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1999).
 
2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (1999).

3.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

4.  Service connection for a bilateral eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

5.  The schedular criteria for a 30 percent rating for the 
service-connected residuals of inservice separations of the 
right (major) shoulder are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Code 5202 (1999).

6.  The schedular criteria for a rating in excess of 10 
percent for the service-connected right knee disability, 
status post tibial tubercle shaving for Osgood-Schlatter 
disease, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5256, 5257, 5260, 5261 (1999).

7.  The schedular criteria for a rating in excess of 10 
percent for the service-connected left knee disability, 
status post tibial tubercle shaving for Osgood-Schlatter 
disease, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5256, 5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA law currently requires VA to 
assist a claimant in developing all facts pertinent to his or 
claim for VA benefits.  Such assistance shall include 
requesting information from other Federal departments or 
agencies, as required by 38 U.S.C.A. § 5106, and providing a 
medical examination to the claimant when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary, however, may decide a claim without providing such 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  
38 U.S.C.A. § 5107(a). 

The Secretary shall consider all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary and shall 
give the claimant the benefit of the doubt when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter.  38 U.S.C.A. § 5107(b).  By reasonable doubt is meant 
one which exists because of an approximate balance of the 
positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

Except when otherwise provided by this title or by the 
Secretary in accordance with the provisions of Title 38 of 
the United States Code, a person who submits a claim for 
benefits under a law administered by the Secretary of VA 
shall have the burden of proof.  38 U.S.C.A. § 5107(c).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Regarding service-connected disabilities, it is noted that 
disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(hereinafter, "the Schedule").  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
abnormal, painful, or weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45.

At the outset, the Board finds that all the facts relevant to 
the present appeal have been properly developed, and that VA 
has fully complied with its initial duty to assist every 
claimant in developing all facts pertinent to his or her 
claim for VA benefits, as required by 38 U.S.C.A. § 5107(a).  
No further assistance regarding issues two through four, and 
six and seven, is warranted since no reasonable possibility 
exists that such assistance would aid in the establishment of 
entitlement.

First Issue
Entitlement to service connection for IBS:

The veteran contends that he is entitled to be service-
connected for IBS, a disability that he believes had its 
onset during service.  (The Court has defined IBS as a 
functional, commonly psychosomatic disorder of the colon that 
is characterized by the secretion and passage of large 
amounts of mucus, by constipation alternating with diarrhea, 
and by cramping abdominal pain, which is also commonly 
referred to as "spastic colon."  Kirwin v. Brown, 8 Vet. 
App. 148, 154 (1995).)

A review of the record reveals that the veteran entered 
active military service in September 1978 with a normal 
clinical evaluation of his abdomen and viscera, having denied 
ever having had, or currently having, frequent indigestion 
and stomach or intestinal trouble.  The veteran's service 
medical records, however, reveal January 1979 complaints of 
diarrhea, with an assessment of gastroenteritis; a September 
1979 four-day history of diarrhea and stomach cramps, with an 
assessment of diarrhea; November 1979 complaints of nausea, 
vomiting and diarrhea, with an assessment of probable viral 
gastroenteritis; an October 1981 ten-day history of vomiting 
and diarrhea, with no relief, and an assessment of a probable 
viral flu; August 1982 complaints of diarrhea, nausea, chills 
and fever, with an assessment of gastroenteritis; a November 
1982 consultation in which the examiner indicated that he 
"seriously doubt[ed]" that the veteran's symptoms and 
mildly hyperactive bowel sounds in all quadrants represented 
cholecystitis, but that, rather, the condition was "more 
likely spastic colitis;" September 1985 complaints of 
greenish diarrhea, with "a little blood after wiping," and 
an assessment of gastroenteritis; and May 1986 complaints of 
diarrhea and vomiting, with slight left lower quadrant pain, 
and an assessment of gastroenteritis.  On separation 
examination in January 1987, the veteran denied problems with 
his stomach and intestines, and his abdomen and viscera were 
clinically evaluated as normal.

The veteran underwent a VA "stomach" medical examination in 
April 1992, at which time he stated that he had suffered from 
lower abdominal pain since 1980, that he had been diagnosed 
as having diverticulitis, and that the episodes of pain were 
"crampy" in nature, mostly in the left lower quadrant, 
associated with both constipation and diarrhea.  He also 
stated that, when he had constipation, he had no bowel 
movements for a week and that, when he suffered from 
diarrhea, it was mostly liquid, with mucus, in small amounts, 
clustered in the mornings, in three to four episodes.  After 
the episodes of diarrhea, the veteran would not have bowel 
movements for a couple of days.  According to the veteran, 
some of the cramps were relieved by moving bowels, and it was 
noted that studies conducted in Germany in 1985 or 1986 had 
not been conclusive.  There was no history of bright red 
blood in the stools, which were described as "dark brown, 
but not tarry black."  It was also reported that the veteran 
had rare episodes of nausea, and that he vomited "every two 
months or so."  He had not had a sigmoidoscopy done, 
although this had been suggested in 1990.

According to the above report, on examination, the veteran's 
abdomen was obese, and there was no mass or 
hepatosplenomegaly, but there were left lower quadrant 
tenderness and bowel sounds.  The veteran was not anemic, and 
there was no evidence of recurrent hematemesis or melena.  
The episodes of pain were almost daily, more severe for two 
hours or so.  The diagnoses were listed as IBS, 
diverticulosis, and "[r]ule out inflammatory bowel disease 
(least likely)."  (The Board notes that the Court has 
defined the term "diverticulosis" as an intestinal disorder 
characterized by the presence of many diverticula; and the 
term "diverticulum" as an abnormal pouch or sac opening 
from a hollow organ (as the intestine or bladder).  Kirwin, 
at 152.)

As noted above, the veteran entered and left active service 
with negative clinical evaluations of his abdomen and 
viscera.  However, his service medical records support his 
allegations of his having started suffering from what 
appeared to be a developing chronic stomach condition during 
service, and the VA medical examination that was conducted in 
April 1992 confirmed the symptomatology and the actual 
manifestation of the diagnosed IBS.  In effect, it is 
reasonably shown that the onset of his problems in this 
regard was during service.  Therefore, resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for IBS is warranted.

Second Issue
Entitlement to service connection for bilateral hearing loss:

The veteran contends that he is entitled to be service-
connected for bilateral hearing loss, a disability that he 
believes had its onset during service.

Hearing loss, or impaired hearing, is defined for VA purposes 
as follows:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or 
greater; or when the auditory thresholds 
for at least 
three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

Additionally, service connection for impaired hearing may be 
granted on a presumptive basis if the evidentiary record 
demonstrates that sensorineural hearing loss manifested 
itself to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The requirements for service connection for hearing loss as 
defined in § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  In this regard, it is noted that the Court has held 
that § 3.385 did not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Court has also held that the above regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Still, 
however, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
every claim for service connection for any disability, that 
the current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record, including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 
3.303 and 3.304; Hensley, at 159-60.

As noted in the Board's May 1996 remand, the record shows 
that the veteran served as a voice interceptor during 
service, an occupation that may have exposed him to loud and 
constant radio noise.  A review of the service medical 
records, however, reveals no complaints of any hearing 
problems, or evidence of actual hearing loss, as defined for 
VA purposes, at any time.  Also, it is noted that, in his 
January 1987 report of medical history for separation 
purposes, the veteran denied ever having had, or currently 
having, ear trouble or hearing loss, and his puretone hearing 
thresholds as of that date were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
5
5
5
10
5

According to the report of an August 1987 VA medical 
examination, the veteran's external canals were normal, his 
tympanic membranes were intact, and there was no hearing loss 
noted.

The Board notes that the record is also devoid of competent 
evidence demonstrating the manifestation of bilateral hearing 
loss, as defined for VA purposes, to a degree of at least 10 
percent during the one-year period immediately following the 
veteran's separation from active military service.

The report of a July 1996 VA audiological examination reveals 
a seven-year history of inservice exposure to static-type 
noise, while serving as a voice interceptor.  It was also 
noted in this report, however, that the veteran had no 
documented history of aural pathology, and that he perceived 
his left ear to be his "better" ear.  The veteran gave a 
family history of hearing loss in his grandfather, who 
reportedly started using hearing aids at 58 years of age, and 
denied any history of noise exposure other than the reported 
inservice exposure.  According to the veteran, he had two 
hearing tests during service, at entrance and upon 
separation, and was told that there was "some hearing loss" 
after the second test.  Currently, he indicated that he had 
difficulty hearing, which required him to look at the person 
speaking, and that this problem was most common when there 
was loud background noise.  This time, the veteran's puretone 
hearing thresholds as of that date were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
0
0
10
10
20

Speech recognition (discrimination) scores were reported as 
94 and 96 percent for the right and left ears, respectively.

As noted from the above discussion of the pertinent evidence 
in the file, the record shows no evidence of the 
manifestation of bilateral hearing loss, as defined for VA 
purposes, at any time during, or after service, to include 
within the one-year period immediately following service.  
Therefore, the Board concludes that service connection for 
bilateral hearing loss is not warranted.

Third Issue
Entitlement to service connection for a left ankle 
disability:

The veteran contends that he is entitled to be service-
connected for a left ankle disability that he believes had 
its onset during service.

A review of the record reveals no evidence of complaints of 
problems with the left ankle, or the manifestation of a left 
ankle disability, at any time during service, to include at 
the time of the medical examination for separation purposes 
that the veteran underwent in January 1987, at which time his 
lower extremities and all musculoskeletal systems were 
clinically evaluated as normal.

The post-service medical evidence in the file similarly is 
devoid of competent evidence of the manifestation of a left 
ankle disability at any time, as noted in the following 
paragraphs.

The August 1987 VA medical examination report reveals no 
complaints of left ankle problems, a reported history of an 
inversion injury of the right ankle, and objective findings 
of no evidence of swelling or effusion in either ankle, with 
full range of motion, and no pain.  VA X-Rays of the 
veteran's ankles that were obtained on this date were 
interpreted as revealing no evidence of fracture or 
dislocation, smooth "trabeculae" and cortical margins, 
intact articular surfaces and joint spaces, and no evidence 
of soft tissue swelling, with a conclusion/assessment listed 
as a "normal examination of both ankles."

A May 1992 VA "joints" examination report reveals no 
complaints of any problems with the left ankle, no objective 
findings pertaining to any impairment of the left ankle, the 
examiner's indication to the effect that the veteran 
ambulated independently with a normal gait, and no diagnosis 
of any left ankle disability.

In a November 1995 statement, a private rheumatologist 
indicated that the veteran complained of "polyarthralgias 
over the last 2 years," that he had right shoulder and mid-
back pain, and that he had had injuries in the Army to his 
right shoulder and left ankle.  However, no objective 
findings regarding a currently-manifested left ankle 
disability, nor such a diagnosis, were offered.

A July 1996 VA "joints" examination report reveals no 
complaints of any left ankle problems, and no diagnosis of 
any left ankle disability.

As noted from the above discussion of the pertinent evidence 
in the file, the record shows no evidence of the 
manifestation of a left ankle disability at any time during, 
or after service.  Therefore, the Board concludes that 
service connection for a left ankle disability is not 
warranted.

Fourth Issue
Entitlement to service connection for a bilateral eye 
disability:

The veteran contends that he is entitled to be service-
connected for a bilateral eye disability that he believes had 
its onset during service.

A review of the record reveals no evidence of any problems 
with the right eye during service, and evidence of a medical 
consultation in September 1980 after the veteran was 
reportedly hit in the left eye while wearing eyeglasses.  
According to this September 1980 service medical record, the 
veteran complained of pain in the left eye, but there was no 
swelling or discoloration on examination.  The pain was 
reported to be around the upper part of the eyelid, but the 
examiner noted that he could not see any glass with the naked 
eye.  The assessment was listed as "possible glass in [the 
left] eye."  

The above service medical record further reveals that the 
veteran was sent to the emergency room on the same day, and 
that the veteran's left eye was thoroughly re-examined.  The 
examiner indicated that there was slight swelling of the 
veteran's left eyelid, but that the orbit appeared normal.  
There were full extra-ocular movements, and pupils were equal 
and reactive to light and accommodation.  There was no 
obvious abrasion or laceration, the cornea was normal, 
"fundi" was "OK," and there were "no other apparent 
injuries."  The impression was listed as an "eye injury."

A September 1986 service medical record reveals the results 
of an annual "optometric" examination that was prompted by 
the veteran's request to obtain new glasses.  The veteran 
reported, according to this document, that he was in good 
health, that he was taking no medications, and that he had no 
history of ocular injury.  No particular findings that could 
have represented actual residuals of an eye injury were 
reported, and the Board further notes that, less than a year 
later, in January 1987, the veteran denied, in his report of 
medical history for separation, having ever had, or currently 
having, eye trouble.  Also, his eyes and pupils were 
clinically evaluated as normal in his report of medical 
examination of the same date, at which time he also had a 
negative ophthalmoscopic examination.

The August 1987 VA medical examination report reveals no 
complaints pertaining to either eye, a negative examination 
of both eyes, in terms of any residual disability of any 
inservice injury, and evidence of a grossly normal field of 
vision, as well as pupils that were equal and reactive to 
light and accommodation.

According to a March 1999 VA peripheral nerves examination 
report, the veteran's eyes were equal and reactive to light 
and accommodation.  Extraocular motions were "quite 
intact," visual fields were normal, and the optic disks were 
sharp, with some amount of tortuosity to the vessels, but 
with no particular nicks, hemorrhages, or exudates.  No 
complaints of any eye difficulties were recorded, and no 
diagnosis pertaining to any bilateral eye disability was 
rendered.

As noted from the above discussion of the pertinent evidence 
in the file, the record shows that the veteran only suffered 
an injury to his left eye during service in 1980, which 
merely resulted in a slightly swollen eyelid at the time, 
with no abrasions or lacerations, and no evidence of any 
chronic residual disability, and the medical records produced 
after service show no evidence of the current manifestation 
of a disability of either eye.  Therefore, the Board 
concludes that service connection for a bilateral eye 
disability is not warranted.




Fifth Issue
Entitlement to a schedular rating in excess of 20 percent for
residuals of inservice separations of the right (major) 
shoulder:

The veteran contends that his right shoulder disability 
should be rated higher than 20 percent due to its current 
severity, which includes constant pain and recurrent 
dislocations.

At the outset, the Board notes that the record shows that the 
veteran is a right-handed individual, which means that the 
ratings provided by the Schedule for rating an individual's 
major extremity will be the ones discussed herein.  

The record shows that the service-connected right shoulder 
disability is currently rated as 20 percent disabling under 
Diagnostic Code 5201 of the Schedule, which provides for such 
a rating when the arm's motion is limited to shoulder level.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5201.  The same 
rating is warranted under Diagnostic Code 5202 when there is 
recurrent dislocation of the major humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at shoulder level.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5202.

A 30 percent rating would be warranted when the motion of the 
major arm is limited midway between the side and shoulder 
level (i.e., at 45 degrees) (Diagnostic Code 5201); and when 
there is recurrent dislocation of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all movements (Diagnostic Code 5202).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5201, 5202.  
Limitation of the motion of the major arm to 25 degrees from 
the side would warrant a 40 percent under Diagnostic Code 
5201.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5201.  
Additionally, ratings ranging between 30 and 80 percent would 
be warranted under Diagnostic Codes 5200 and 5202 for more 
severe symptomatology involving fibrous union of the humerus, 
nonunion of the humerus, loss of head of the humerus, or 
ankylosis of the scapulohumeral articulation.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5200, 5202.

The August 1987 VA medical examination report reveals 
complaints of the right shoulder "popping out," with a 
normal examination of the right shoulder, with normal range 
of motion, and no pain to palpation.  No pertinent diagnosis 
was rendered.  VA X-Rays obtained on the same date revealed 
no evidence of fracture or dislocation of the right shoulder, 
smooth trabeculae and cortical margins, and normal articular 
surfaces, joint spaces and adjacent soft tissues, and a 
conclusion/assessment of a negative examination of the right 
shoulder.

The May 1992 VA "joints" medical examination report reveals 
a history of an inservice dislocation of the right shoulder, 
with subsequent recurrent dislocations of the same shoulder 
at times, and current pain when elevating the right arm.  On 
examination, there was no swelling noted, but there was 
moderate tenderness at the anterolateral aspect.  Active 
range of motion of the right shoulder showed flexion to 90 
degrees, extension to 35 degrees, abduction to 85 degrees, 
internal rotation to 20 degrees, and external rotation to 30 
degrees.  Strength of the right shoulder musculature was "in 
good to normal range," and the diagnoses were listed as 
recurrent dislocation of the right shoulder and tendinitis of 
the right shoulder.

The June 1994 VA "joints" medical examination report 
reveals again a history of an inservice right shoulder 
injury, with current complaints of constant pain in the right 
shoulder, with radiation to the medial scapular border, worse 
with overhead motion.  On examination, there was pain to 
palpation in the bicipital groove.  Abduction was 
accomplished to 90 degrees, forward flexion to 140 degrees, 
internal rotation to 40 degrees, and external rotation to 35 
degrees, and there was mild subacromial crepitus with 
abduction and external rotation.  Neurovascular status of the 
right upper extremity was intact, and the examiner noted that 
X-Rays of the veteran's right shoulder had shown no evidence 
of gross fracture, dislocation, or degenerative changes.  
Bursitis of the right shoulder was diagnosed.

VA X-Rays obtained on the above date, as well as those 
obtained in July 1996, revealed a radiographically normal 
right shoulder, with no evidence of fracture, dislocation, or 
destructive bone lesions, and a well-maintained glenohumeral 
joint.  

The July 1996 VA "joints" examination report reveals 
complaints of decreased range of motion and recurrent 
dislocations of the right shoulder, with associated 
subacromial crepitus and pain.  On examination, there was 
forward flexion to 90 degrees, abduction to 90 degrees, 
external rotation to 25 degrees, and internal rotation to 20 
degrees, and it was noted that the veteran demonstrated 
subacromial crepitus with abduction and external rotation, 
and pain to palpation of his bicipital tendon, and that he 
had a "positive apprehension sign" for anterior 
dislocation.  Again, it was noted that X-Rays demonstrated no 
evidence of gross fracture, dislocation or gross degenerative 
changes.  The diagnosis was listed as follows:

Recurrent subluxation, dislocation of the 
right shoulder with associated 
subacromial crepitus and impingement 
syndrome.  The [veteran] was also noted 
at the time of examination to have 
decreased sensation in the axillary nerve 
distribution which may represent mild to 
moderate axillary nerve damage associated 
with his right shoulder.

VA X-Rays that were obtained in March 1999 revealed again no 
evidence of fracture, dislocation, or other obvious bony 
abnormalities.

According to a March 1999 VA "peripheral nerves" 
examination report, the veteran said that he suffered his 
first right shoulder dislocation during service in Germany, 
and that the dislocations were now recurrent, with relatively 
minimal motion.  He also stated that he frequently felt a pop 
when he lay on his right side, and that it was painful when 
the shoulder dislocated, although it relocated fairly 
readily.  The veteran had some chronic pain in the anterior 
and superior aspect of his right shoulder, and he said that 
he took Naproxen tablets three times a day during the winter, 
and on a more "as needed" basis during the summer.  The 
examiner noted that, "[p]erhaps coincidental with this," he 
also had developed carpal tunnel syndrome (CTS) in the right 
wrist about two years earlier, and that he had also been said 
to have some nerve impingement in his right elbow.  The CTS 
had been operated upon and "released pretty well."

The above report also reveals that, on examination, the 
veteran's right shoulder had some tenderness over its 
anterior and superior joint, but there was no evidence of 
swelling, effusion, or erythema.  The shoulder flexed and 
abducted at about 70 degrees, with extension and external 
rotation both accomplished to only 30 degrees, and internal 
rotation to about 90 degrees.  There was an occasional 
popping sound in the shoulder, but no recurrent crepitus, and 
the right arm was otherwise negative.  There was no 
demonstrable sensory disturbance in the right arm, as 
compared with the left, other than for a slightly decreased 
sensation to pinprick strength on the right.  Deep tendon 
reflexes were "quite symmetrical" in both arms and legs.  
In the diagnosis section, the examiner noted that the veteran 
"evidently" was having recurrent dislocations of the right 
shoulder.

According to a March 2000 VA "peripheral nerves" 
examination report, the veteran complained of pain in his 
right shoulder, as well as instability, and said that his 
shoulder occasionally "pops out of the joint."  The pain 
was also noted on excessive use, as well as while laying down 
to sleep.  The examiner stated that the veteran's right CTS 
symptoms in his third, fourth and fifth digits had returned 
and continued to progress, and that the symptoms were 
particularly noticeable "after prolonged typing, which he 
does in relation to his occupation as an accountant."  The 
neurological examination was, however, essentially negative, 
other than for decreased pinprick in the ulnar distribution 
of the veteran's right upper extremity, with normal strength 
in both upper extremities, but the examiner noted that the 
range of motion of the right shoulder appeared "somewhat 
limited," secondary to pain.  The diagnosis was listed as 
follows:

DIAGNOSIS:  This is a 43-year-old ... male 
with right shoulder pain and numbness as 
well as numbness in the ulnar 
distribution on the right.  As for the 
[veteran]'s distal right-upper extremity 
symptoms these are consist[e]nt with an 
ulnar neuropathy which may be confirmed 
by his nerve conduction studies which 
were apparently done at another VA 
facility.  Whether this is related to his 
injury of his shoulder is controversial.  
If there was nerve damage to the brachial 
plexus when [the veteran] injured his 
shoulder then some people suggest that 
this would make him more susceptible for 
more distal compression syndromes (i.e., 
double-crush phenomenon).  Many people 
feel, however, that there is not enough 
evidence to prove this theory at this 
time.  As for the difficulties of the 
shoulder, [the veteran] has some sensory 
abnormalities around his shoulder, 
however, these do not fit a nerve root 
nor a particular nerve distribution[;] in 
particular this is not consist[e]nt with 
axillary-nerve damage.  He does seem to 
have difficulty with complete range of 
motion on my exam and reports a lot of 
pain and instability in the shoulder, and 
I would suggest that he be evaluated by 
an orthopedic specialist in regards to 
compensation for this injury.
 
(It must be noted that service connection for right CTS, 
claimed as secondary to the service-connected right shoulder 
disability, was denied by the RO in a February 1997 rating 
decision and that, while the veteran initiated the appeal of 
that denial, he did not perfect his appeal; therefore, this 
issue is not properly before the Board at this time.)

At the outset, the Board wishes to point out its awareness of 
the above neurologist's recommendation to have the veteran 
examined by an orthopedist, due to the veteran's obvious 
orthopedic impairment in the right shoulder.  The Board is, 
however, of the opinion that another VA "joints" 
examination at this time is unnecessary because the several 
VA "joints" examinations in the file already provide data 
sufficient to enable the Board to grant an increased rating 
in this case, based on additional functional impairment 
essentially manifested by recurrent dislocations, guarding of 
arm movements, and constant pain.  As discussed above, the 
record shows that the veteran suffers from frequent, 
recurrent dislocations of his right shoulder, with evidence 
of guarding of some arm movements and pain on motion.  This 
data leads the Board to conclude at this time that the 
schedular criteria for a 30 percent rating for the service-
connected residuals of inservice separations of the right 
(major) shoulder, under the provisions of Diagnostic Code 
5202 of the Schedule, are met.

Ratings higher than 30 percent are not warranted for the 
service-connected right shoulder disability at this time 
because there is no competent evidence in the file showing 
that this disability is currently manifested by fibrous 
union, nonunion, or loss of head of the major humerus, 
limitation of the motion of the right arm to 25 degrees from 
the side or less, or any degree of ankylosis.

Sixth and Seventh Issues
Entitlement to schedular ratings exceeding 10 percent for
the service-connected right and left knee disabilities,
status post tibial tubercle shaving for Osgood-Schlatter 
disease:

The veteran contends that his bilateral knee disabilities 
should each be rated higher than 10 percent disabling due to 
their current severity.

At the outset, the Board notes that the record shows that the 
above two disabilities were originally rated by the RO under 
the schedular criteria addressing scars (i.e., Diagnostic 
Code 7805 of the Schedule), on the basis that the onset of 
the diagnosed Osgood-Schlatter disease had preceded service 
and that the only inservice aggravation of that particular 
disability consisted of the scars that had resulted from an 
inservice shaving of the tibial tubercles of both legs.  
However, in a November 1996 rating decision, the RO 
recognized the manifestation of additional (musculoskeletal) 
impairment in this case, and granted the current ratings of 
10 percent for each leg under the schedular criteria 
addressing the rating of impairment of the knee manifested by 
recurrent subluxation or lateral instability (Diagnostic Code 
5257 of the Schedule).

The current rating of 10 percent is warranted for slight, 
recurrent subluxation or lateral instability of the knee 
(Diagnostic Code 5257); limitation of the flexion of the knee 
to 45 degrees (Diagnostic Code 5260); and limitation of the 
extension of the leg to 10 degrees (Diagnostic Code 5261).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5257, 5260, 5261.

A rating of 20 percent is warranted for moderate, recurrent 
subluxation or lateral instability of the knee (Diagnostic 
Code 5257); limitation of the flexion of the knee to 30 
degrees (Diagnostic Code 5260); and limitation of the 
extension of the leg to 15 degrees (Diagnostic Code 5261).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5257, 5260, 5261.

A 30 percent rating is warranted when there is severe, 
recurrent subluxation or lateral instability of the knee 
(Diagnostic Code 5257); limitation of the flexion of the knee 
to 15 degrees (Diagnostic Code 5260); and limitation of the 
extension of the leg to 20 degrees (Diagnostic Code 5261).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5257, 5260, 5261.  
Additionally, ratings ranging between 40 and 60 percent would 
be warranted, under Diagnostic Codes 5256 and 5261 of the 
Schedule, if there were evidence of unfavorable ankylosis, or 
limitation of extension to 30 degrees or more.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5261.

Additionally, Diagnostic Code 5003 of the Schedule mandates 
that degenerative arthritis established by X-Ray findings is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved and that, in the absence of limitation of motion, 
ratings of 10 or 20 percent might be assigned under this 
diagnostic code, based on the presence or absence of 
occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5003.

The August 1987 VA medical examination report reveals 
complaints of intermittent pain and swelling of both knees, 
as well as the veteran's statement to the effect that his 
knees were no worse, nor better, than before the inservice 
surgery.  On examination, there was no effusion in either 
knee, and both knees had full ranges of motion, without pain.  
Strength was 5/5 throughout, and the sensory and neurological 
examination was normal.  The diagnosis was listed as history 
of bilateral scraping of tibial tuberosities, with a normal 
physical examination.  VA X-Rays obtained on the same date 
revealed no evidence of fracture or dislocation of either 
knee, with smooth trabeculae and cortical margins, and normal 
articular surfaces and joint spaces, as well as no evidence 
of chondrocalcinosis.  The conclusion/assessment was listed 
as a normal examination of both knees.

According to the May 1992 VA "joints" examination report, 
the veteran complained of intermittent pain and swelling in 
the anterior aspect of both knees, more on the left than on 
the right, the pain being aggravated by bending, kneeling, 
climbing stairs and prolonged standing or walking.  The 
veteran said that he took Tylenol tablets for the pain, as 
needed.  On examination, there was moderate bony protrusion 
at the tibial tuberosity in both knees, and moderate 
tenderness at the infrapatellar areas in both knees.  There 
was minimal swelling in both knees, which had identical 
(15.75 inches) circumferences.  There was no ligamentous 
instability, although there was some subpatellar crepitation.  
Strength was "good to normal range," and the active ranges 
of motion of the right and left knees were reported as 105 
and 95 degrees, respectively.  The diagnosis was listed as 
Osgood-Schlatter disease, both knees.

An October 1993 VA "joints" examination report reveals 
complaints of swelling, clicking, popping, and difficulty 
with standing for protracted periods of time, with no 
evidence of effusion, and motion being accomplished to 100 
degrees, bilaterally.  There were prominent tibial tubercles, 
bilaterally, and pain to palpation.  Cruciate and collateral 
ligaments were intact, but there was positive patella grind, 
with moderate patellofemoral crepitus, on extension.  The 
examiner further stated that X-Rays showed evidence of 
prominent tibial tubercles consistent with prior Osgood-
Schlatter disease, with early patellofemoral degenerative 
changes.  The diagnosis was listed as Osgood-Schlatter 
disease, with associated patellofemoral arthritis.

An October 1993 VA X-Ray report reveals no evidence of 
fracture, dislocation or bony lesion, well-maintained knee 
joint spaces, and no soft tissue swelling or calcification, 
and a conclusion/assessment of normal knees.

The July 1996 VA "joints" examination report reveals once 
again complaints of bilateral knee pain, with popping, 
crepitus, and giving way.  On examination, there was swelling 
of both tibial tubercles, and the left and right knees' 
ranges of motion were from zero to 95 degrees, and from zero 
to 115 degrees, respectively.  Cruciate and collateral 
ligaments were intact, bilaterally, but there was pain to 
palpation along the course of the patellar tendon insertion 
in the tibial tubercle.  According to the examiner, X-Rays 
showed evidence of sclerosis and irregularity of the tibial 
tubercles, bilaterally, that was consistent with prior 
bilateral tibial tubercle shaving.  The pertinent diagnosis 
was listed as status post bilateral shaving of the tibial 
tubercle for Osgood-Schlatter's disease, with recurrent 
patellar tendinitis and subsequent decreased range of motion 
of both knees.

According to a July 1996 VA X-Ray, there was no evidence of 
fracture, dislocation or bony lesion, there were well-
maintained knee joint spaces, no soft tissue calcification, 
and evidence of a fibrocortical defect in the proximal tibia.  
Patellofemoral compartments appeared intact, and bone 
mineralization was normal.  The conclusion was listed as a 
fibrocortical defect, proximal left tibia, as noted above, 
and "[l]egs and knees are otherwise within normal limits."

According to the March 1999 VA "peripheral nerves" 
examination, the veteran had suffered from Osgood-Schlatter's 
disease as a pubescent young man, but currently did not have 
lower extremity weakness, numbness, paresthesias, or 
dysesthesias.  On examination, the tibial tubercle on the 
left was somewhat more prominent than the one on the right.  
There was no effusion in either knee, nor tenderness over the 
tibial tubercle, bilaterally.  Both knees extended easily to 
180 degrees, and there were 50 and 70 degrees of flexion in 
the right and left knee, respectively.  Again, it was noted 
that there was no demonstrable effusion or tenderness, and 
the examiner also indicated that there was no particular 
crepitus in the knees.  McMurray's sign was negative, and the 
collateral ligaments appeared intact, as did the 
anterior/posterior ligaments.  The examiner further noted 
that the distal lower extremities were "quite benign," with 
some mild varices in the right leg, but good pulses 
bilaterally, and no evidence of any sensory deficits in the 
legs.  In the "impression" section, the examiner noted that 
the veteran probably did have Osgood-Schlatter's disease as a 
child in both knees, and that he probably had some arthritis 
currently, "which may be shown by x-ray."  No references to 
the service-connected bilateral knee disabilities were made 
in the report of the March 2000 VA "peripheral nerves" 
examination.

As noted from the above discussion of the pertinent evidence 
in the file, the veteran has complained of painful knees, 
with crepitation, popping, and giving way.  There is evidence 
of some limitation of motion in both knees, which means that 
an increased rating cannot be granted under Diagnostic Code 
5003, but under those diagnostic codes addressing limitation 
of motion of the knees.  It is not shown, however, that the 
flexion of the veteran's knees is limited to 30 degrees or 
less, that their extension is limited to 15 degrees or more, 
that there is moderate or severe subluxation, or lateral 
instability, in either knee, or that there is unfavorable 
ankylosis in either knee.  In view of these findings, the 
Board concludes that the schedular criteria for ratings 
exceeding 10 percent for each knee are not met.

The Board is cognizant of the veteran's complaints of painful 
knees, with crepitation and "giving way" and popping 
sensations.  This symptomatology is, however, felt to be 
properly accounted for in the current rating of 10 percent 
that is in effect for each knee, on account of slight 
recurrent subluxation or lateral instability of each knee.
 
Final consideration applicable to the service connection 
claims other than
the claim for service connection for IBS:

The Board notes that nothing in the record suggests that the 
above claims for service connection might be incomplete, in 
the sense of obtainable probative evidence not having been 
sought.  Additionally, there is no reasonable possibility 
that any additional assistance to the veteran would aid in 
the establishment of entitlement to service connection for 
bilateral hearing loss, a left ankle disability, and/or a 
bilateral eye disability.  Consequently, VA has no duty to 
further assist the veteran in the development of either claim 
for service connection, pursuant to the provisions of 
§ 5103(a) and § 5107(a).

Final consideration applicable to both claims for increased 
ratings:

Finally, the Board notes that the record appears to show that 
the RO has 
yet to determine whether referral of the increased rating 
matters hereby on appeal to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for 
consideration of the potential assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) may be 
warranted in this particular case.  The cited regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the evidentiary record 
with these mandates in mind, the Board is of the opinion that 
referral for extra-schedular consideration of the matter on 
appeal is not warranted in the present case, due to the lack 
of a reasonable basis for further action on this question.

ORDER

1.  Service connection for irritable bowel syndrome is 
granted.

2.  Service connection for bilateral hearing loss is denied.

3.  Service connection for a left ankle disability is denied.

4.  Service connection for a bilateral eye disability is 
denied.

5.  A 30 percent schedular rating for the service-connected 
residuals of inservice separations of the right (major) 
shoulder is granted, subject to the applicable laws and 
regulations pertaining to the disbursement of public funds.

6.  A schedular rating in excess of 10 percent for the 
service-connected right knee disability, status post tibial 
tubercle shaving for Osgood-Schlatter disease, is denied.

7.  A schedular rating in excess of 10 percent for the 
service-connected left knee disability, status post tibial 
tubercle shaving for Osgood-Schlatter disease, is denied.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

